Citation Nr: 1444716	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 14, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran was afforded a Board hearing, held by the undersigned Acting Veterans Law Judge in July 2014.  However, due to technical difficulties the Veteran's testimony was inaudible and a transcript of the hearing could not be obtained.  In light of the error, the Veteran was offered a new hearing in August 2014 correspondence.  In a signed statement dated August 25, 2014, the Veteran indicated that he did not wish to appear at an additional Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, more development is needed prior to disposition of the issue on appeal.  

In this case, the Veteran has claimed entitlement to a TDIU.  In a March 2014 supplemental statement of the case (SSOC), the RO noted that a schedular rating of 100 percent was assigned for his service-connected disabilities effective February 12, 2014.  It was also determined that the 100 percent schedular rating was a greater benefit than entitlement to TDIU, and as such, the Veteran's TDIU claim was rendered moot.  The RO further noted that no evidence was received by VA which indicated entitlement to TDIU prior to February 14, 2014.

The Board notes that a finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran has met these criteria from the date of his TDIU claim in January 2008.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

Here, the Board finds that the evidence of record is insufficient to determine whether the Veteran's service-connected disabilities rendered him unable to find substantially-gainful employment from the date of his TDIU claim, as a TDIU-specific VA examination was not conducted, and a probative opinion was not obtained so as to determine the impact of his combined disabilities on employment prior to his 100 percent schedular rating.  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In this case, however, a retroactive medical opinion is required to assess the level of the Veteran's disability prior to February 14, 2014.

Prior to scheduling the above examination, all outstanding VA medical records dated from September 30, 2010, to the present, and all Vet Center records dated from May 5, 2011, to the present, should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, a review of the electronic claims file shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  The record (specifically, an SSA Notice of Award received by VA in January 2009) indicates that the Veteran is currently in receipt of SSA disability.  To date, however, it does not appear that the agency of original jurisdiction (AOJ) has attempted to obtain the Veteran's complete SSA file, to include medical records and a Disability Determination, which VA normally has a duty to obtain.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its disability determination, as well as copies of all medical records underlying that decision.  All records received pursuant to this request must be added to the claims file.  If, after all reasonable attempts to obtain any identified records are made, such records are deemed unavailable, this must be noted in the claims file.  

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain all outstanding VA treatment records dated from September 30, 2010, to the present, and all Vet Center records dated from May 5, 2011, to the present.  

3.  After completion of the actions above, the RO/AMC shall schedule a VA examination to determine whether the Veteran's service-connected disabilities alone prevented the Veteran from engaging in all forms of substantially-gainful employment consistent with his education and occupational experience during the entire appellate period, to include prior to February 14, 2014.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:

For the entire appellate period (to include prior to February 14, 2014), without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities precluded him from engaging in substantially-gainful employment.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue an SSOC and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



